Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka, (US 2017/0151657).

Regarding claim 1, Nagasaka discloses: A power tool (Fig. 2, power tool 1), comprising: 

a motor (Fig. 2, electric motor 20); 

an output unit (Fig. 2, planetary-gear mechanism 30, a drive shaft 31, a rotary-impact mechanism 32, an anvil 33, shaft part 36) driven by the motor; 

a housing (Fig. 2, housing 10) accommodating the motor, the housing including 
a grip (Fig. 2, grip part 15), and 

a battery mount below the grip ([0058], “The battery pack 40 is mounted on a lower-surface side of the power-supply unit 17.”), the battery mount having an upper surface with a first hole located in a left area or a right area of the upper surface (Please see Examiner’s Illustration 1 for a visual depiction of the battery mount, the first hole in the upper surface as well as the light emitter and the second hole); 

    PNG
    media_image1.png
    282
    711
    media_image1.png
    Greyscale

Examiner’s Illustration 1
a switch (Fig. 2, numerous switches can be cited – rotation direction switch 6, switches s1, s2, s3, illumination switch, trigger switch 16) held on the grip; 
a control circuit board (Fig. 3, control board 7) accommodated in the battery mount; and 

a light emitter ([0074], “As shown in FIG. 5, light emitted from the LEDs e4-e9 is respectively radiated to the corresponding light-emitting parts L4-L9 via light-conducting parts 19a”) on an upper surface of the control circuit board, the light emitter being configured to emit light viewable through the first hole.

Regarding claim 2, Nagasaka further discloses: the battery mount includes 
a plate member ([0070], “The display 19 has a substantially trapezoidal-flat-plate shape, the front side being the short side, and is disposed above and along the controller 9. The display 19 is a separate component from the controller 9 and is mounted by fitting it into a window part provided on the upper surface of the power-supply unit 17.”) having the first hole, and 

a second hole ([0070], “a window part provided on the upper surface of the power-supply unit 17.”) located in the upper surface and receiving the plate member.

Regarding claim 3, Nagasaka further discloses: the plate member (Display 19) includes an operation part (Fig. 4, switch parts s1-s3) configured to cause light emission from the light emitter (Fig. 5, light emitter 19a).

Regarding claim 4, Nagasaka further discloses: the operation part  (Fig. 4, switch parts s1-s3) is operable to switch an operational mode (Paragraph [0081-0090] describe the mode switching of the switch parts S1-S3 in detail).


Regarding claim 5, Nagasaka further discloses: the first hole (Please see Examiner’s Illustration 1) in the plate member is a through-hole in a tube immediately above the light emitter (Fig. 5, light emitter 19a).

Regarding claim 6, Nagasaka further discloses: the housing includes a first half housing with the second hole ([0070], “a window part provided on the upper surface of the power-supply unit 17.”), and a second half housing joined laterally to the first half housing (The Examiner’s Illustration 2 shows the split in the housing.  Furthermore, this is a common feature utilized in power tool housings, as a unitary housing would not be feasible or economical).

    PNG
    media_image2.png
    334
    677
    media_image2.png
    Greyscale

Examiner’s Illustration 2
Regarding claim 7, Nagasaka discloses: A power tool (Fig. 2, power tool 1), comprising:

a motor (Fig. 2, electric motor 20); 

an output unit (Fig. 2, planetary-gear mechanism 30, a drive shaft 31, a rotary-impact mechanism 32, an anvil 33, shaft part 36) driven by the motor; 
a housing  (Fig. 2, housing 10) accommodating the motor, the housing including a grip (Fig. 2, grip part 15), and 

a battery mount below the grip ([0058], “The battery pack 40 is mounted on a lower-surface side of the power-supply unit 17.”), the battery mount having an upper surface receiving a plate member ([0070], “The display 19 has a substantially trapezoidal-flat-plate shape, the front side being the short side, and is disposed above and along the controller 9. The display 19 is a separate component from the controller 9 and is mounted by fitting it into a window part provided on the upper surface of the power-supply unit 17.”) with a first hole located in a left area or a right area of the upper surface (Please see Examiner’s Illustration 1 for a visual depiction of the battery mount, the first hole in the upper surface as well as the light emitter and the second hole);

    PNG
    media_image1.png
    282
    711
    media_image1.png
    Greyscale

Examiner’s Illustration 1

a switch  (Fig. 2, numerous switches can be cited – rotation direction switch 6, switches s1, s2, s3, illumination switch, trigger switch 16) held on the grip; 
a control circuit board  (Fig. 3, control board 7) accommodated in the battery mount; and 

a light emitter  ([0074], “As shown in FIG. 5, light emitted from the LEDs e4-e9 is respectively radiated to the corresponding light-emitting parts L4-L9 via light-conducting parts 19a”) on an upper surface of the control circuit board, the light emitter being configured to emit light viewable through the first hole.

Regarding claim 8, Nagasaka further discloses: he plate member ([0070], “The display 19 has a substantially trapezoidal-flat-plate shape, the front side being the short side, and is disposed above and along the controller 9. The display 19 is a separate component from the controller 9 and is mounted by fitting it into a window part provided on the upper surface of the power-supply unit 17.”)  includes an operation part  (Fig. 4, switch parts s1-s3) configured to cause light emission from the light emitter (Fig. 5, light emitter 19a).

Regarding claim 9, Nagasaka further discloses: the operation part  (Fig. 4, switch parts s1-s3) is operable to switch an operational mode (Paragraph [0081-0090] describe the mode switching of the switch parts S1-S3 in detail).

Regarding claim 10, Nagasaka further discloses: the first hole (Please see Examiner’s Illustration 1) in the plate member is a through-hole in a tube immediately above the light emitter (Fig. 5, light emitter 19a).

Regarding claim 11, Nagasaka further discloses: the housing includes a first half housing including the plate member ([0070], “a window part provided on the upper surface of the power-supply unit 17.”), and a second half housing joined laterally to the first half housing (The Examiner’s Illustration 2 shows the split in the housing.  Furthermore, this is a common feature utilized in power tool housings, as a unitary housing would not be feasible or economical).

    PNG
    media_image2.png
    334
    677
    media_image2.png
    Greyscale

Examiner’s Illustration 2
Regarding claim 12, Nagasaka further discloses: the grip (Fig. 2, grip part 15) is laterally in a middle portion of the housing (Fig. 2, housing 10).

Regarding claim 13, Nagasaka further discloses: the first hole (Please see Examiner’s Illustration 1) is located frontward from the grip (Fig. 2, grip part 15).

Regarding claim 14, Nagasaka further discloses: the light emitter includes a light-emitting diode ([0065] “An illumination device 5 is mounted on the front part of the tool-main-body part 10. One or more LEDs (light-emitting diodes) is (are) used in the illumination device 5.”) .

Regarding claim 15, Nagasaka further discloses: a gear housing (Fig. 2, main-body case 11) accommodating the output unit and joined to the housing; and 

a fan (Fig. 2, cooling fan 28) rotatable as driven by the motor ([0068], “A cooling fan 28 is mounted on the motor shaft 24”), 

wherein the housing has a cooling channel (Fig. 18 shows cooling vents (channels) on the rear of the housing) to allow an airflow through the cooling channel to cool the gear housing in response to rotation of the fan.

Regarding claim 16, Nagasaka further discloses: the first hole (Please see Examiner’s Illustration 1) in the plate member is a through-hole in a tube immediately above the light emitter (Fig. 5, light emitter 19a).

Regarding claim 17, Nagasaka further discloses: the first hole (Please see Examiner’s Illustration 1) in the plate member is a through-hole in a tube immediately above the light emitter (Fig. 5, light emitter 19a).

Regarding claim 18, Nagasaka further discloses: the housing includes a first half housing with the second hole ([0070], “a window part provided on the upper surface of the power-supply unit 17.”), and a second half housing joined laterally to the first half housing (The Examiner’s Illustration 2 shows the split in the housing.  Furthermore, this is a common feature utilized in power tool housings, as a unitary housing would not be feasible or economical).

Regarding claim 19, Nagasaka further discloses: the housing includes a first half housing with the second hole ([0070], “a window part provided on the upper surface of the power-supply unit 17.”), and a second half housing joined laterally to the first half housing (The Examiner’s Illustration 2 shows the split in the housing.  Furthermore, this is a common feature utilized in power tool housings, as a unitary housing would not be feasible or economical).

Regarding claim 20, Nagasaka further discloses: A power tool, comprising: 
a motor (Fig. 2, electric motor 20); 
an output unit (Fig. 2, planetary-gear mechanism 30, a drive shaft 31, a rotary-impact mechanism 32, an anvil 33, shaft part 36) driven by the motor; 
a housing  (Fig. 2, housing 10) accommodating the motor, the housing including 
a grip (Fig. 2, grip part 15), and 

a battery mount below the grip ([0058], “The battery pack 40 is mounted on a lower-surface side of the power-supply unit 17.”); 

a switch held on the grip  (Fig. 2, numerous switches can be cited – rotation direction switch 6, switches s1, s2, s3, illumination switch, trigger switch 16); and an illuminating portion located in a left area or a right area on an upper surface of the battery mount, the illuminating portion being configured to indicate an operational mode (Paragraph [0081-0090] describe the mode switching of the switch parts S1-S3 in detail).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawakami, (US 2015/0263592), Herr, (US 2021/0362282), and Shimizu, (US 2005/0121209) all describe a handheld power tool that utilizes a battery pack and has a pack mount containing many, if not all of the claimed features required to reject the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731